Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’s filed 9/1/22; 10/21/21; and 1/12/21 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (2009/0293655 A1).
Tseng et al. shows the following:
1. A drive device for moving a movable part of a piece of furniture between a closed position and an open position, the drive device comprising: a motor 21 pivotably connectable to a body of the piece of furniture via a support assembly, a first threaded element 22 rotatably drivable by the motor 21, a second threaded element 23 engaged with said first threaded element, said second threaded element being translationally displaced along said first threaded element upon rotation of said first threaded element,an actuating element, which is arranged displaceably relative to the first threaded element along an axis of motion and has a first stop and a second stop (the motor drives worm gear set 211, 221 which drives the screw 22 which causes the nut 23 to reciprocate between two stops which are the extreme positions of the nut – fully extended and fully retracted), the second threaded element being arranged axially displaceably relative to the actuating element between the first stop and the second stop of the actuating element, and a fitting element 24 pivotally connected to the actuating element and connectable to the movable part of the piece of furniture.
3. The drive device according to claim 1, wherein the support assembly comprises a bearing element 24 and a housing (11, 12), the motor being accommodated in the housing (211 which is part of the motor is contained in 11, 12) and the housing being pivotably connectable to the body of the piece of furniture via the bearing element. (each end is a U joint which allows for pivotal movement)
4. The drive device according to claim 3, wherein the housing forms an accommodation chamber in which the motor is accommodated. (211 is contained within the housing 11, 12)
5. The drive device according to claim 3, wherein the actuating element is mounted in the housing such that it can be displaced axially along the axis of motion. (23 moves axially)
6. The drive device according to claim 3, wherein the housing has a cylinder section in which the actuating element is mounted such that the actuating element is axially displaceable within the housing. (housing 11, 12 is cylindrically shaped and 23 moves in the housing)
7. The drive device according claim 1, wherein the first threaded element has an external thread and the second threaded element has an internal thread which engages with the external thread of the first threaded element. (the screw 22 and nut 23 interface is threaded)
8. The drive device according to claim 1, wherein the first stop and the second stop each have a central opening through which the first threaded element is guided. (the housing has an end stop (as at 131) where the nut 23 extends)
9. The drive device according to claim 8, wherein an inner contour of at least a partial area of the actuating element is complementary to an outer contour of at least a partial area of the second threaded element. (the screw 22 and nut 23 interface is threaded)
10.  The drive device according to claim 1 further comprising a sensor 3 configured for detecting a signal representing a longitudinal position of the second threaded element. The switches 3 will report longitudinal positions)
11.  The drive device according to claim 10, wherein the sensor 3 is a rotation angle sensor configured for detecting an angular position of at least one of the first threaded element and the second threaded element. (the switches 3 will report an angular position, although discrete, the position – longitudinally and rotationally – will be known)
13.  The drive device according to claim 1, wherein the movable part of the piece of furniture is one of a flap, lid, door, and drawer.  ([005] “electric hospital beds”)
14. A piece of furniture with a part movable between a closed position and an open position, the piece of furniture comprising: a body and the part pivotally connected to the body, wherein the part is one of a flap, lid, door, and drawer; and a drive device comprising: a motor pivotably connected to the body via a support assembly, a first threaded element rotatably drivable by the motor, a second threaded element engaged with said first threaded element, said second threaded element being translationally displaced along said first threaded element upon rotation of said first threaded element, an actuating element arranged displaceably relative to the first threaded element along an axis of motion and having a first stop and a second stop, the second threaded element being arranged axially displaceably relative to the actuating element between the first stop and the second stop, and a fitting element pivotally connected to the actuating element and connected to the part. (See discussion in previous claims)
15. The piece of furniture according to claim 14, wherein an axis of rotation of the motor and an axis of rotation of the first threaded element are arranged coaxially with the axis of motion. (screw/nut are coaxial – see claim 2)
16. The piece of furniture according to claim 14, wherein the support assembly comprises a bearing element and a housing, the motor is accommodated in the housing and the housing is pivotably connected to the body of the piece of furniture via the bearing element. (See claim 3)
17.  The piece of furniture according to claim 16, wherein the housing has a cylinder section in which the actuating element is mounted such that the actuating element is axially displaceable within the housing along the axis of motion. (See claim 6)
18. The piece of furniture according claim 14, wherein: the first threaded element has an external thread and the second threaded element has an internal thread which engages with the external thread of the first threaded element (See claim 7), the first stop and the second stop each have a central opening through which the first threaded element is guided (See claim 1, extreme positions), and an inner contour of the actuating element is complementary to an outer contour of the second threaded element. (Screw and nut interface)
19. The piece of furniture according to claim 18 further comprising a sensor configured for detecting a signal representing the longitudinal position of the second threaded element. (the switch 3 will actuate when the screw/nut device is in a specific position)
20. The piece of furniture according to claim 19, wherein the sensor is a rotation angle sensor configured for detecting the angular position of at least one of the first threaded element and the second threaded element. (See claim 11)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2009/0293655 A1) in view of Winther et al. (2012/0222509 A1).
Tseng et al. shows the claimed subject matter but fails to show the motor rotational axis coaxial with the axis of motion.
Winther et al. shows a linear actuator for a movable item, including a hospital bed where the motor 7 shares the axis of 4 and 5, i.e. they are parallel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the motor of Tseng et al. such that it was parallel and therefore sharing the axis of movement since the orientation of the motor (perpendicular of co-linear) is a finction of the gearing and space constraints, parallel motors typically using spur gearing and perpendicular motor placement using worm gearing.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658